Citation Nr: 1715106	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-00 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling effective May 27, 2009; rated as 70 percent disabling effective November 3, 2010; rated as 100 percent disabling effective November 14, 2010; rated as 70 percent disabling effective January 1, 2011.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 3, 2010.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2013 for further development.  

The July 2009 rating decision increased the Veteran's rating from 30 percent to 50 percent effective May 27, 2009 (the date of receipt of the claim).  In subsequent rating decisions (dated October 2011 and March 2016) the RO increased the rating to 70 percent effective November 3, 2010; 100 percent effective November 11, 2014; and back to 70 percent effective January 1, 2011.  Consequently, there are multiple periods of time for consideration.  

Additionally, the Board remanded the issue of entitlement to a TDIU.  In a March 2016 rating decision, the RO granted a TDIU effective November 3, 2010.    

In January 2014, the RO issued a rating decision in which it denied service connection for lipomas (claimed as skin tumors), gastroesophageal reflux disease (GERD), gastritis, irritable bowel syndrome (IBS) (also claimed as diarrhea and abdominal pain), and urinary dysfunction (claimed as poor urine control).  The Veteran filed a timely notice of disagreement in October 2014 but failed to file a substantive appeal (VA Form 9) in response to a March 2016 statement of the case.  Consequently, those issues are not before the Board.  

The Veteran requested and was scheduled to testify at a Board hearing in February 2013.  However, the Veteran's representative withdrew the hearing request in February 2013.  



FINDINGS OF FACT

1.  Prior to November 3, 2010, the Veteran's PTSD was not manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

2.  From November 3, 2010 through November 13, 2010; and from January 1, 2011 to the present, the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

3.  Prior to November 3, 2010, the medical and other evidence of record did not indicate that the Veteran's service-connected disability precluded him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Prior to November 3, 2010, the criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected PTSD had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2016).

2.  From November 3, 2010 through November 13, 2010; and from January 1, 2011 to the present, the criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2016).

3.  Prior to November 3, 2010, the criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent letters in August 2009 and July 2011 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

In this case, the Veteran underwent a VA examination in May 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran denied any significant psychiatric treatment, other than he was prescribed Trazodone (100 mg.) by his primary physician.  He stated that this helped somewhat to improve his sleep.  The Veteran reported nightmares a few times per week.  He reported waking up 3 to 4 times per night and not being able to fall back asleep.  He also reported intrusive thoughts of his Vietnam experiences, and experiencing a few flashbacks while at work.  He was fired from his job for going into "rages."  After intrusive thoughts of Vietnam, he stated he would go into a rage, and this occurred every few weeks.  He reported hypervigilance in regard to his environment.  He installed a security system at his house to feel safer.  He stated that he felt on guard when out in public and in crowds.  He reported watching people to make sure of what they are doing.  He avoided thinking about the war by keeping busy, and avoiding the news of Iraq.  He experienced panic attacks 2 times per week.  He reported becoming increasingly anxious from the sound of helicopters, the sound of a car backfiring, or other loud noises.  He experienced episodes of dissociation, and would see shadows more out of the periphery of his vision.  He would check his doors often to make sure they were locked, and he would sometimes think he heard someone in the house when no one was there.

Regarding depression, the Veteran reported that he was very depressed when he lost his last job due to his rage.  He felt helplessness and sadness.  He stated that he felt sad mainly over "what we did to the Vietnamese people."

The Veteran stated that he was fired from his job in May 2007.  He did warehouse work with them and was fired because of his anger.  He had been employed there for 7 years.  He stated that when he worked, it was very difficult to be around people.  He now worked full time for a window company.  He did his best to stay away from people at work.  He denied missing any significant work.  He also worked in the past for 10 years as a warehouse manager.  He stated that he was fired from that job because of his anger.  He also worked for the Denver Housing Authority for 10 years, and again was fired from that job because of his anger.

The Veteran was married 36 years, and had 2 sons.  He stated that his wife had been very supportive of him over the years, but that he had been physically abusive toward her.  He had 2 granddaughters (ages 16 and 14) and he reported being very close to both them and his sons.  He was, however, very isolated from any friends.

Upon examination, the Veteran had some difficulty.  He scored 19/30 points, which was in the impaired range.  He was unable to do the more difficult part of the math equation, and was able to recall 4 of 5 objects after a delay.  He was able to recite 3 digits backwards, but not 4.  On the logical memory portion of the test, he was able to correctly identify 3 of the 4 answers.  He was cooperative and was able to establish good eye contact throughout the session.  He was very neatly dressed and groomed.  He appeared to be putting forth good effort on the mental status exam.  He appeared to be reliable in his report of psychological symptoms.  No evidence of a formal thought disorder was noted during the exam.

The Veteran was able to maintain activities of daily living, including personal hygiene.  He had not experienced significant trauma or remission in the last year.  His symptoms were continuous.  He did not currently have problems with drug or alcohol abuse.  There was no inappropriate behavior.  He was in treatment, in that he was taking Trazodone which assisted him in his sleep.  His thought processes and communication were not impaired. His social functioning was impaired in that he had difficulty managing his anger.  He was very isolated from any friends.  His employment was impaired as described.  At the time of the examination, he was working full time.  He was competent to handle VA funds.

The examiner diagnosed PTSD, depressive disorder, panic disorder without agoraphobia (as likely as not related to PTSD), and a cognitive disorder, not otherwise specified (etiology unknown).  The Veteran's Global Assessment of Functioning (GAF) score was "60(?)."	

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2016).

The Board recognizes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in September 2012.  Consequently, DSM-IV is applicable.

When triggered by his Vietnam memories, the Veteran experienced flashbacks and would go into a rage, which would occur at work.  He experienced a great deal of difficulty simply being around anyone at work.  However, the examiner noted that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms; but the Veteran generally had satisfactory functioning.  

A May 2009 mental health consult reflects that the Veteran endorsed intrusive memories and some flashbacks.  He had difficulty sleeping and he struggled with concentration.  There was much hyperarousal.  He reported that he lost several jobs due to anger/rageful outbursts; and that he worked in a warehouse until he was laid off in May 2009 (VBMS, 6/4/09).   

A June 2009 outpatient report (Mental Health Initial Assessment) reflects that the Veteran endorsed intrusive memories, nightmares, and some flashbacks.  He slept 4-5 hours per night; woke up sweating; had trouble concentrating; experienced hyperarousal; angry outbursts; and had hypervigilance.  He reported that he lost several jobs due to anger outbursts.  He had a history of heroin abuse but had been clean for 15 years.  He used marijuana 3-5 years earlier.  He denied alcohol use, although the examiner noted prior evidence of use while denying it.  The Veteran interacted in an appropriate manner.  His thought process was logical and linear.  He was engaging and articulate.  He reported panic attacks twice per week. He had a supportive wife, two grown sons, and two granddaughters to whom he was close.  He had a limited network of friends.  Upon examination, the examiner found that he was a low risk of danger to himself and others.  He was oriented to person, place, and time.  He was cooperative and reasonable.  His speech was of a normal rate/rhythm (although somewhat slow).  His language was intact but somewhat rambling.  His affect was congruent with mood.  There were no perceptual disturbances.  Thought process and association were normal and coherent.  His insight and judgment were good.  His memory was intact.  The examiner assigned a GAF score of 51 (VBMS, 6/30/09, pgs. 44-50).

The Veteran underwent a VA examination in June 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported a long- standing history of alcohol and polysubstance abuse, but he also reported a long-standing history of fairly sustained work activity.  He worked for ten years doing maintenance for the Denver Housing Authority.  He reported that during this period of time, he quit the job a few times but his supervisor was very understanding and would hire him back.  He reported doing warehouse managing work through the years at a few different jobs.  However, in approximately May of 2009 he was laid off from a job due to the economic downturn and his lower seniority status.  Since approximately the spring of 2009, the Veteran had been involved with the mental health clinic at the Denver VA Medical Center.  He was in group therapy and would be getting more involved in individual therapy.  He reported ongoing problems associated with physical symptoms (headaches and pain).   He also reported sleep disturbance at least four to five times per week and nightmares and anxiety three to four times per night.  He reported frequent (several times per week) symptoms of intrusive memories, hyperarousal, being on guard, being avoidant of military news, checking behaviors around his house and being easily startled when he hears loud noises.  He reported guilt related to combat activities (killing enemy soldiers).  He had generalized anxiety and occasional panic attacks.  He reported some unusual perceptual experiences where he sometimes felt as if he saw shadows out of the corner of his eyes.  He denied any clear-cut auditory or visual hallucinations, other Schneiderian symptoms, or paranoia.  He denied any grossly inappropriate behavior or active suicidal ideation or plans.  He reported a past history of some homicidal ideation but he denied any active current homicidal ideation, plans or history of attempts.  He reported a long- standing history of antisocial behavior, including assault and robbery. 

The Veteran reported a history of reasonably sustained work activity doing maintenance and also working in warehouses for approximately 30 years .  He also reported a history of some irritability on jobs and interpersonal tensions
with others.  At times, he quit jobs when he was feeling more irritable.

The Veteran reported that he and his wife live in a town home.  He was able to perform activities of daily living and his own self-care.  At the time of the examination, he was looking for a job.  He reported that he was generally isolative.  He awakened most nights and would jump out of bed sweating.  He reported quite a bit of anxiety and some nightmares associated with military service.  He also reported a history of some flashbacks associated with seeing people of Asian descent, especially Vietnamese people.

Upon examination, the Veteran was casually dressed and groomed.  He was friendly and cooperative.  He appeared slightly depressed.  His speech was articulate.  His thought processes were logical and goal-oriented.  Motor functioning was grossly intact.  He was estimated to have at least average intellect and be a reasonable historian.  On the St. Louis University Mental Status Examination, (SLUMS), the Veteran did show some deficits of long-term and working and short-term memory. His orientation skills, math skills, visual motor, visual spatial skills, organizational and planning skills, language and comprehension skills and attention and focus skills were otherwise grossly intact.  He scored approximately 25 out of 30.

The Veteran was able to maintain activities of daily living, including his own personal hygiene.  There had not been a worsening of his condition since his most recent Compensation and Pension Examination.  The examiner opined that the Veteran retained cognitive and judgment capacities to manage his own financial affairs.  His social functioning was grossly intact for basic skills but he could be somewhat isolative and irritable.  The Veteran reported that he was told he was a good worker and since being laid off (due to an economic downturn), he continued to look for work.  The examiner diagnosed mild to moderate, chronic PTSD.  

The examiner noted that the Veteran experienced (and would continue to experience) reduced reliability and productivity due to PTSD; and that sleep difficulties, irritability, and anxiety would likely interfere with his work productivity at times. Nonetheless, the examiner opined that the Veteran retained cognitive emotional behavioral capacities to perform at least simple work tasks in a loosely supervised environment within his physical limitations. No other mental conditions were found.  The severity statement was not inclusive of cognitive disorder not otherwise specified or personality disorder not otherwise specified.  The examiner assigned a GAF of 58.  

In an August 2009 notice of disagreement, the Veteran stated that he had lost his job in May 2009.  He stated that "in three months, I will be 62 years old, because of my race black and my age I can not find a job." [Emphasis in original].   

An August 2009 outpatient treatment report reflects that the Veteran was trying to find work but that he was unable to do so sue to age discrimination (VBMS, 12/29/09, p. 35).  

A September 2009 Functional Capacity Assessment reflects that despite the Veteran's symptoms of PTSD, he retained the ability to follow simple instruction, sustain ordinary routines, and make simple work related decisions.  He could not work closely with supervisors or coworkers, but could accept supervision and relate to coworkers if contact was not frequent or prolonged.  He could adapt to work related situations as long as work demands were within NRFC restrictions (VBMS, 6/30/09, p. 12). 

A September 2009 VA outpatient report reflects a GAF score of 51 (VBMS, 12/29/09, p. 30).  An October 2009 treatment report reflects that the Veteran wanted to work now and was frustrated by the delay (VBMS, 12/29/09, p. 26).   

A September 2009 Vocational worksheet reflects that the Veteran could follow simple instructions.  He could not work closely with others but could accept supervision and relate to co-workers if not prolonged (VBMS, 11/15/10, p. 66).  The Social Security Administration denied his claim for benefits stating that "We have determined that your condition is not severe enough to keep you from working.  We considered the medical and other information, your age, education, training, and work experience in determining how your condition affects your ability to work."  (VBMS, 11/15/10, p. 59).  

In October 2009, the June 2009 VA examiner submitted an addendum in which she stated that the Veteran's PTSD and mental disorder symptoms require continuous medication.  She stated that there was reduced reliability and productivity.  Nonetheless, she once again opined that the Veteran retained cognitive, emotional, and behavioral capacities to do at least simple work tasks in a loosely supervised environment within his physical limitations.  

In a January 2010 substantive appeal (VA Form 9), the Veteran stated that he was fired from his last job because he complained about unfair employment practices directed at him.  He stated that the Equal Employment Commission found the company guilty of discrimination.  

A March 2010 treatment report reflects that the Veteran filed for divorce.  He did not anticipate reconciliation.  He cited his abuse of his wife over the years (due to untreated PTSD) as responsible for the breakup.  He also reported that he was proud of his solid work history and wanted to return to work.  He stated that he hoped to be employed when he eventually has to leave his home so he can find own place.  He stated that he has relatives/friends with whom he would stay (VBMS, 5/12/10, pgs. 18-19). 

In a May 2010 substantive appeal (VA Form 9), the Veteran stated that "due to my age, 62, it is extremely difficult to find a job.  I do experience some irritability on jobs."

The Veteran's spouse submitted a November 2010 statement in which she stated that she had left the Veteran and even divorced him once due to his anger and abuse.  She stated that she comes back because she is afraid he will harm himself.  

The Veteran was accepted into a seven week PTSD Residential Rehabilitation Treatment Program from November 2010 through December 2010 (VBMS, 11/30/10).

The Veteran submitted a December 2010 psychiatric questionnaire from Dr. M.S.  It noted that the Veteran's most recent examination was dated November 2010.  Dr. M.S. found that the Veteran experienced memory loss for names of close relatives, own occupation, or own name; deficiencies in family relations; obsessional rituals which interfere with routine activities; persistent irrational fears; persistent delusions or hallucinations; speech intermittently illogical, obscure, or irrelevant; persistent danger of hurting himself or others; deficiencies in work or school; gross communication in thought processes or communication; depression affecting his ability to function independently, appropriately, and effectively; deficiencies in mood; difficulty adapting to stressful circumstances; intrusive recollections of a traumatic experience; grossly inappropriate behavior; disorientation to time or place; unprovoked hostility and irritability; inability to establish and maintain effective relationships; deficiencies in judgment; and suicidal ideation.  Dr. M.S. anticipated that the Veteran's PTSD would cause him to be absent from work more than three times per month.  He stated that the Veteran would not be capable of performing full time competitive work because his PTSD symptoms were too disruptive and unpredictable.  Dr. M.S. assigned a GAF score of 45.  He stated that this was the highest it had been in the past year; and that the lowest it had been was a 35.  He noted that some of the Veteran's stressors were "No work" and "little money."  (VBMS, 11/8/10).  

The Veteran submitted a December 2010 Consultative Evaluation from Dr. J.L. (VBMS, 10/24/11).  The Veteran stated that he worked in warehouses throughout his civilian life.  He recalled having "a couple of real decent jobs, but because of my anger problems, I always got fired."  He stated that he utilized Work Force in Littleton to seek jobs in recent years, but that he experienced age discrimination and has been unable to secure employment.  He stated that he lived with his wife; and that he was currently an inpatient in the seven-week PTSD program at the VA Medical Center.  He would go home on weekends where he enjoyed walks with his wife.  He would also help her clean the house on weekends.  He acknowledged that he tended to isolate from family and friends.  However, he stated that he has been attending church with his wife since starting the PTSD program. 

Upon examination, the Veteran presented a casual appearance.  He was cooperative with the evaluation and presented as a reliable historian without evidence of exaggeration or minimization.  Eye contact was appropriate.  He was soft-spoken, verbose, and articulate with normal rate of speech.  Thought content was mood congruent.  Organization of thought was logical and goal-directed.  He evidenced preoccupation with Vietnam combat experiences.  He did not evidence hallucinations or delusions.  His affect was appropriate and his mood was calm.  
He described intrusive thoughts and memories in great detail.  He noted that the smell of meat on the barbeque during the summer triggered intense memories of burning bodies in Vietnam.  He stated that he felt depressed and isolated with low self-esteem.  He noted anger and a history of domestic violence, for which he felt remorse.  He denied suicidal ideation or symptoms suggestive of manic episodes.  He recalled a history of frequent nightmares about the war.  He noted concentration difficulties.  He denied symptoms suggestive of hallucinations or delusions.  He was oriented in all spheres.  Immediate memory presented as adequate.  Recent memory presented as deficient.  Remote memory presented as intact.  Attention presented as fair.  Concentration presented as impaired.  Thought processes presented as concrete.  Judgment presented as adequate.  Reasoning presented as deficient.  Dr. J.L. assigned a GAF score of 45.  Dr. J.L. stated that the Veteran's ability, without assistance, to obtain productive employment was moderately impaired.  His ability to perform activities with a schedule, maintain attendance, and be punctual, was moderately impaired for simple tasks and markedly impaired for complex tasks.  His ability to maintain employment, adapt to the work environment, tolerate the stressors of the work environment, and complete a normal workday was markedly impaired.  His ability to perform work activities without special or additional supervision was moderately impaired.

Upon discharge from the seven week PTSD program in December 2010, Dr. H.P.M. noted that the Veteran's GAF was 45 upon admission and was 50 upon discharge (VBMS, 10/31/11).  The Veteran was a well-groomed man, who was cooperative and verbose.  His speech was normal in volume, rate, and prosody.  He seemed quite anxious for the first two weeks of the program.  He reported considerable improvement in his marital relationship which was very important to him.  Over the 7 weeks when he went home on weekends, he did more and more things with his wife, including going to church with her.  He spent time with her helping with the cooking, and other chores around the house, which he had never done before.  It seemed like an impressive improvement in their relationship.

At outpatient treatment at VA in January 2011, the Veteran presented with energy and bright affect.  He was optimistic about his future and ability to handle situations which may come up.  He denied suicidal and homicidal ideation.  He was not judged to be an imminent risk to self or others; and there was no need for immediate mental health intervention (VBMS, 11/19/12 # 2, p. 63).  

The Veteran underwent a VA examination in March 2011.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran was in the inpatient PTSD residential program from November 2010 until December 2010.  The Veteran stated that he found the program very helpful and stated that "They taught me how to love, how to show love, and deal with my anger and depression better."  A January 2011 note stated that the Veteran looked very stable and was very positive about his residential experience and he gave much information about changes brought about by the program.  

The examiner noted that the Veteran had not worked since his last examination.  He was laid off in June 2009 due to downsizing.  It was not due to his behavior.  However, the Veteran did report that over the years, he has had some difficulty with himself getting frustrated and quitting jobs and at other times being irritable at jobs and having lost them because of that.  However, he continued to work regularly for that entire period of time since back from Vietnam until no longer working beginning in 2009 when he was downsized at his last job.  He continued to live with his wife of 40 years.  He stated that she felt much better about the relationship now that he is in treatment and no longer is having anger issues which distanced them and in the past.  The Veteran stated that they live alone together at this point in time.  He reported few other social relationships and stated that he spent most of his time watching TV or taking short walks during his waking hours.  He discontinued all substance abuse and alcohol use after having been diagnosed with Hepatitis C.  He had no history of violence or assaultiveness since his last evaluation and no history of suicide attempts.  Overall, the Veteran appeared to have gained greatly from being in the inpatient PTSD program and has continued with his former outpatient providers. There is the note from Dr. N.G. which describes better functioning at this point in time.

Upon examination, there was no impairment of thought processes or communication.  There were no delusions or hallucinations.  His eye contact was good and his behavior was appropriate throughout the session.  There was no suicidal or homicidal thought, ideation, plans, or intent.  He had the ability to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place and time.  He did have some difficulty on the SLUMS test, scoring 20 out of 30.  When he was first seen in May of 2008, his score was 19 out of 30; and in June of 2009 it was 25 out of 30 in the lower end of the average range.  At the March 2011 VA examination, he was in the mild impairment range.  There was some question of the effort on this test however, as on some questions he gave obviously incorrect answers that would have been associated with what would have been the correct answer, or gave vague answers where even for people with impairment more concise answers are usually much more common.  There were no current obsessive or ritualistic behaviors.  Rate and flow of speech were within normal limits and logical.  He reported a history of anxiety and depressed symptoms; and was being treated for these with medication.  There was no current impairment in impulse control.  He had a history of anger difficulty but it appeared that he had gained from treatment.  He had sleep impairment marked by being awakened by nightmares.  No other symptoms of another disorder other than those listed in the diagnostic section were found.

The examiner noted that the Veteran continued to have re-experiencing both by intrusive thoughts and by nightmares of combat experiences.  He continued to have avoidance and preferred not to speak about his Vietnam experiences.  However, it was noted that he was highly involved in treatment and appeared to be an active member.  So sometimes speaking about it must be helpful to him.  He continued to have heightened physiological arousal.  He continued to exhibit signs that PTSD is present.  The examiner opined that the Veteran was doing about the same as he was in 2009.  The examiner diagnosed the Veteran with moderate, chronic PTSD and assigned a GAF of 55.  The examiner opined that the Veteran would be able to work in routine conditions where there is loose supervision and he does not have to interact with others at a high rate.  He applied for work at times but stated that employers are looking for someone younger.  The examiner noted that this would not suggest that his failure to gain further employment is due to his PTSD but rather because of physical and aging factors.  

The examiner noted that the Veteran's social functioning was mildly impaired by withdrawal; but that he was doing better in his primary relationship (with his spouse) since being in treatment.  His employment has been impacted due to psychiatric issues.  He has had difficulty because of irritability and difficulty with coworkers in the past but his most recent loss of employment was due to a cut back in the company which involved layoffs of others as well as himself.  It was due to seniority, and not to his behavior.  More recently, he applied for work but has been told because they are looking for younger people (and possibly also because he does walk with an assistive device).  He has not been able to gain further employment.  The examiner opined that it is not reasonable to determine that he is unemployable due to his PTSD as he worked with PTSD for over 30 years and it was not worsening at this time.  The examiner stated that he is functioning better in his marriage since getting into treatment.  The Veteran was found to be competent to handle VA funds.

The examiner found that the Veteran experienced occupational and social impairment with reduced reliability and productivity due to such symptoms as mood disturbance and difficulty in establishing and maintaining effective
social relationships.  As there was no evidence that the Veteran had a history of suicidal ideation or obsessional rituals nor spacial disorientation nor inability to establish and maintain effective relationships, a higher severity rating was not applicable at this point in time in my clinical judgment.

A May 2011 psychiatric impairment questionnaire completed by N.G. reflects that the Veteran's prognosis was poor and that the Veteran was unlikely to gain employment due to PTSD.  N.G. stated that the Veteran's PTSD was manifested by memory loss for names of close relatives, own occupation or own name; deficiencies in family relations; persistent irrational fears; deficiencies in work or school; depression affecting the ability to function independently, appropriately and effectively; deficiencies in mood; difficulty in adapting to stressful circumstances; intrusive recollections of a traumatic experience; grossly inappropriate behavior; unprovoked hostility and irritability; inability to establish and maintain effective relationships; and deficiencies in judgment.  She stated that the Veteran has been fired from multiple jobs due to angry outbursts.  He was also completely isolative, and had relationship difficulties with domestic violence.  She stated that the Veteran was found to be 100 percent unemployable by the director of PTSD residential treatment program.  

In a May 2011 outpatient treatment report, N.G. assigned a GAF score of 41 (VBMS, 11/19/12 # 2, p. 33).  

An August 2011 outpatient treatment report reflects that the Veteran continued to struggle in his relationship with his wife.  He hoped to become a Big Brother mentor; but he needed to sort out his own finances (VBMS, 11/19/12 #3, p. 70).  In a September 2011 VA outpatient treatment report, Dr. M.S. assigned a GAF score of 55 (VBMS, 11/19/12 #3, p. 61).  In November 2011, Dr. M.S. found that the Veteran was well groomed, pleasant, and cooperative; that his speech was normal; his mood was euthymic; his affect was non-labile, mood congruent, well-related, and stable; his thought processes were logical; cognitive skills, insight and judgement were grossly intact.  He assigned a GAF score of 45 (VBMS, 11/19/12 #3, pgs. 51-54).  He assigned a GAF score of 55 in February 2012 (VBMS, 11/19/12 #3, pgs. 33-34).  

Outpatient treatment records also reflect that the Veteran began engaging in relationships with other women (with his wife's permission) (VBMS, 11/19/12 #3, pgs. 36, 16).  The Veteran has been involved in group therapy since his discharge from the seven week PTSD program (VBMS, 11/19/12 #3).  

An October 2012 outpatient treatment report from Dr. M.S. reflects that the Veteran had good grooming and hygiene.  He was cooperative, though he was seething over a bad situation.  His speech was normal; his mood was euthymic.  His affect was non-labile; mood was congruent, well-related, and stable.  Thought process was logical.  His thought content revealed no suicidal or homicidal ideation.  His cognitive skills, indigent, and judgment were grossly intact.  Dr. M.S. assigned a GAF score of 45 (VBMS, 11/19/12 #1, pgs. 59-61).  

The Veteran submitted a February 2013 examination report from Dr. J.I.R.  (VBMS, 3/25/13).  The Veteran reported that he continued to be troubled by significant emotional distress.  He presented with complaints of general anxiety and tension, panic attacks, depressed moods, as well as irrational anger outbursts.  His abstract thinking ability appeared intact.  His affect was normal. His level of consciousness during the session was unimpaired.  His speech was comprehensible.  Overall, he answered questions willingly, and to the best of his ability.  His attention and concentration for the interview exam was adequate.  His speech was somewhat pressured; but was of a normal rate with normal volume.  He spoke spontaneously and in a hypergarulous, rambling fashion with occasional derailing.  His stream of speech was consistent with considerable anxiety as well as clinically significant depression.  He answered clearly and directly questions of only limited degrees of abstraction.  He impressed as sincere and forthright in his presentation.  The situation, environment, and the Veteran's reaction, in general, were adequate for an accurate assessment of functioning.  He was oriented to person, place and time. There was no evidence of formal thought disorder; hallucinations, delusions or of any florid or major underlying psychopathology.  Thought processes manifested Flight of Ideas.  He described and manifested clinically significant anxiety and depression.  No neither suicidal nor homicidal thoughts nor intentions were manifested.  He demonstrated a reasonable degree of insight, with a tendency to externalize into his symptoms and situational problems.  His overall mental status was significant for disorganized concentration and attention, disorganized tangential though processes and with Flight of Ideas.  His mood reflected significant tension and an underlying tone of depression.  Dr. J.I.R. assigned a GAF score of 45, consistent with moderate-to-severe interference with social and vocational capacities.

Dr. J.I.R. opined that the Veteran was psychiatrically impaired to an extent that he was incapable of sustained competitive employment.  Any attempts at employment would require vocational training and a supportive work environment with little responsibility or stress.  His overall ability to remember and understand instructions was considered to be unimpaired.  His ability to concentrate and sustain persistence for work tasks was markedly impaired.  His overall ability to deal with supervisors and coworkers was moderately-to-markedly impaired.  His overall ability to deal with the stresses of work was markedly impaired.  His overall level of psychological disability was "Moderately-to-Markedly Impaired."  Dr. J.I.R. opined that any attempt to engage in employment at this point was likely to result in an acute deterioration in psychiatric functioning.  The types of work that he might eventually be capable of sustaining were likely to be low-paying with little by way of personnel benefits.  Even if he did presently seek and manage to obtain employment, he would not be able to sustain it in a responsible and competent manner without interference from his psychiatric symptoms.  He was found to be sufficiently competent to manage his own funds.  

A July 2013 psychiatric questionnaire reflects that Dr. M.S. assigned a GAF score of 55, which was noted to be the lowest score of the past year (with the highest being a 67).  Dr. M.S. found that the Veteran experienced memory loss for names of close relatives, own occupation, or own name; deficiencies in family relations; obsessional rituals which interfere with routine activities; persistent irrational fears; persistent delusions or paranoid hallucinations; persistent danger of hurting himself or others; deficiencies in work or school; gross communication in thought processes or communication; depression affecting his ability to function independently, appropriately, and effectively; deficiencies in mood; difficulty adapting to stressful circumstances; intrusive recollections of a traumatic experience; grossly inappropriate behavior; disorientation to time or place; unprovoked hostility and irritability; inability to establish and maintain effective relationships; deficiencies in judgment; and suicidal ideation (VBMS, 8/29/13).

Pursuant to the Board's April 2013 Remand, the RO obtained an addendum opinion from N.G. regarding the stark contrast between evidence that suggests that the Veteran has been fired from many jobs due to angry outbursts, and her statement (in January 2010) that the Veteran had a "long history of steady employment."  N.G. submitted an addendum in May 2013 (VBMS, 7/1/13).  She stated that the Veteran has been receiving treatment for PTSD since May 2009.  During his initial assessment, he stated that he has been fired from many jobs due to angry outbursts.  He has maintained that position during all of her interviews with him.  However, the Veteran has had a long history of employment with multiple disruptions, both due to his difficulty sustaining employment and frequently quitting jobs, from economic downsizing, perceived racial discrimination, and angry outbursts.  She stated that he has held many jobs over the years and has strived to stay employed.  She further stated that it is clear from his record that he has struggled to maintain employment, at times due to his PTSD, and been terminated due to reasons both related (perceived racism) and unrelated (economy).

The Veteran underwent a VA examination in August 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran continued to live with his wife of 45 years.  The examiner noted that records reflect that they might get divorced; but that they seem to be doing better recently.  They did not share the same bed due to his nightmares.  They have two grown children.  The Veteran denied having any friends or social contacts, stating that his only social activity is going to mental health groups at the VA.  Otherwise, he stays isolated and has no hobbies.  He stated that he spends most of the day watching television, although some of the recent coverage of war and police violence upsets him and he spends most of the day feeling mad and angry.  He stated that if his back pain is manageable and feels well, he will go for a walk.  The only places he will leave the house to go are to the grocery store and to the VA. His wife manages the money; but he stated that he is capable of making change and paying for things on his own, and believes he could manage the money if needed.

Veteran stated that he continues to have nightmares about 4 to 5 times per week.  After a nightmare, he will typically wake up in a cold sweat and have difficulty falling back asleep.  He also wakes up several times per night to use the
restroom.  Consequently, he does not feel rested.  He stated that the intrusive thoughts and flashbacks occur all day every day.  He described physiological reactivity to triggers, including fireworks/4th of July, sight of cops, news coverage of Ferguson, etc.  He stated that he will fall to the ground and feel jumpy.  He had a high baseline level of anxiety; but he denied panic attacks.  He avoids crowded places, and the public in general.  The Veteran described a sense of guilt over some of the things that they were given orders to do.  He stated that he cannot trust
anyone, has trouble feeling safe, and is always looking out for threats.  He has
lost interest in all of his usual activities aside from television.  He felt detached and cutoff from others.  The Veteran reported having difficulty controlling anger.  He denied recent physical violence but stated that he would not hesitate to defend himself if provoked.  He denied active homicidal ideation, intent, or plan.

The Veteran reported that he feels depressed all day, every day.  His depression was rated at 10/10; and he scored 25/27 on the PHQ-9 which is in the range of severe symptoms.  He endorsed hopelessness, worthlessness, problems concentrating, fatigue, sleep disturbance, and psychomotor retardation.  Although he has passive thoughts of being better off dead, he denies current active suicidal ideation, intent, or plan.  He denied any symptoms consistent with obsessive compulsive disorder or bipolar disorder.  

Upon examination, hygiene was adequate; and the Veteran was cooperative with exam.  He was tangential and perseverated on issues related to his frustration with
his 50% service-connection.  He was mostly re-directable.  He was only a fair
historian.  It was unclear if this was due to cognitive issues or other reason.  His mood was irritable and anxious; affect was restricted and mood-congruent.  His speech was normal in terms of rate and prosody.  He was loud at times.  He reported PTSD-related re-experiencing in the form of auditory illusions but he was not overtly psychotic.  The Veteran was administered the Montreal Cognitive Assessment (MoCA) and he scored well into the range consistent with dementia, 13/30.  The examiner noted that this was not consistent with Veteran's presentation during interview and global level of functioning.  However, the Veteran did show consistently decreased scores on screenings across exams so diagnosis of neurocognitive disorder is continued (although with likely mild deficits).

The Veteran described his PTSD symptoms as moderately-severe, with re-experiencing, avoidance, negative alteration in cognition and mood, and hyperarousal symptoms due to his combat exposure.  The examiner found that the Veteran met the criteria for other specified depressive disorder, secondary to PTSD.  The examiner noted that there has not been a symptom worsening since the most recent examination.  The symptoms were associated with social and occupational impairment.  He was compliant with prescribed psychotropic medications and has been attending individual and group therapies at the VA for several years.  From a psychiatric standpoint, he is managing activities of daily living and personal hygiene.  He exhibited inappropriate behavior in terms of verbal outbursts due to anger but had no recent history of physical violence.  On interview, thought processes and communication were not impaired.  Veteran was found competent to manage funds for VA purposes.  The examiner diagnosed the Veteran with moderately severe PTSD.  

The examiner opined that based only on the service-connected PTSD and depression, it is less likely than not that Veteran's disability is so severe that it is impossible to follow a substantially gainful occupation.  She noted that the Veteran's primary concern with previous employment was anger management problems.  He reports no history of physical violence or domestic violence in at least the last five years due to tendency to stay socially isolated.  Therefore, due to PTSD, the Veteran would only be able perform simple tasks in a limited environment with very loose supervision, importantly, an environment that is not public-facing.  He would not be able to work closely with co-workers due to anger. He would need ability to take breaks as needed due to anxiety.  The Veteran would need supports in place for external motivation due to depression and anhedonia.  He would have difficulty multitasking and remembering basics of work tasks.  He would have significantly difficulty concentrating.  The examiner opined that there would be no further limitations as the Veteran is not overtly psychotic; does not show evidence of decompensations requiring psychiatric hospitalizations; is not currently suicidal or homicidal; does not exhibit manic episodes or other symptoms of bipolar disorder; does not show obsessional rituals that interfere with functioning; does not have persistent panic attacks; is able to perform activities of daily living; and has intact thought processes and communication abilities.  She opined that due to the combination of service-related disabilities, including PTSD/depression, hearing loss, and tinnitus, the Veteran retains capacity to engage in at least simple tasks in a loosely supervised environment.  She opined that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.

An October 2015 outpatient treatment report reflects that the Veteran described several somatic complaints.  He stated that PTSD is "ok sometimes."  He
described being "pissed off a lot."  He reported that he spends his time isolating when he is outside the VA.  He continued to report nightmares.  He described, overall, being "an unhappy man."  He hoped to be able to "live a little longer."  He noted occasional passive suicidal ideation; but the thoughts of his granddaughter keep him from acting on it.  The Veteran was well groomed and in no acute distress.  He was oriented times four.  Thought process was linear, logical, and non-racing.  His mood and affect were "pissed off" and irritable at times.  Attention and concentration were intact.  There were no hallucinations, perceptions, delusions or illusions.  Associations were intact.  Recent and remote memory were grossly intact.  There was no suicidal or homicidal ideation.  His insight was limited and his judgment was fair.  

Analysis

May 27, 2009 through November 2, 2010

From May 27, 2009 (the date of receipt of the increased rating claim) through November 2, 2010, the Veteran's PTSD has been rated as 50 percent disabling.  In order to warrant a rating in excess of 50 percent, the Veteran's PTSD must be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

The Board notes that the Veteran's GAF scores were "60?", 51, 58, and 51 (in May 2008, June 2009, June 2009, and September 2009 respectively).  These scores indicate moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The records reflect that the Veteran had a supportive wife, as well as two sons and two granddaughters with whom he was close.  He also reported a limited network of friends.  

At his June 2009 VA examination, the Veteran reported that he was able to engage in activities of daily living and his own self-care.  He was looking for a job.  He reported that he was a good worker who was laid off due to an economic downturn.  The examiner noted that there had not been a worsening of his condition since his most recent VA examination; and that the Veteran retained cognitive and judgment capacities to manage his own financial affairs.  His social functioning was grossly intact for basic skills but he could be somewhat isolative and irritable.  

The Board recognizes that the Veteran reported nightmares.  However, he was friendly and cooperative (albeit slightly depressed).  He was articulate, logical and goal-oriented.  He had some deficits of long-term and working and short-term memory.  However, his orientation skills, math skills, visual motor, visual spatial skills, organizational and planning skills, language and comprehension skills and attention and focus skills were otherwise grossly intact.  The examiner diagnosed the Veteran with mild to moderate, chronic PTSD.  The examiner noted that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms; but the Veteran generally had satisfactory functioning.  

The Board finds that during this timeframe, the Veteran exhibited very few, if any, of the enumerated symptoms that would warrant a 70 percent rating.  Socially, the Veteran had effective relationships with at least five family members (wife, two sons, and two granddaughters) and he had a network of friends (albeit "limited").  Occupationally, the Veteran reported that he was a good worker who was laid off due to an economic downturn.  He continued to look for employment.  Consequently, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent.  

November 3, 2010 through November 13, 2010; and January 1, 2011 to the present

The Board notes that effective November 3, 2010, the Veteran's PTSD has been rated at 70 percent (with the exception of when it was rated 100 percent due to his entrance into a PTSD program).  In order to warrant a rating higher than 70 percent, the Veteran's PTSD would have to be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board recognizes that Dr. M.S. has completed two psychiatric questionnaires (December 2010 and July 2013) in which the Veteran is noted to have experienced many of these enumerated symptoms.  Likewise, N.G. completed an identical questionnaire in May 2011, in which the Veteran was noted to have experienced many of these symptoms.  The Board nonetheless finds that a preponderance of the evidence weighs against a rating in excess of 70 percent.  The Board notes that in these questionnaires, the examiner (either Dr. M.S. or N.G.) merely wrote a checkmark next to the described symptoms.  The bulk of the treatment records, although they reflect severe findings of PTSD, do not reflect total occupational and social impairment. For example, the Board notes that Dr. M.S. indicated in the July 2013 questionnaire, that the Veteran experienced memory loss for names of close relatives, own occupation, or own name; deficiencies in family relations; obsessional rituals which interfere with routine activities; persistent irrational fears; persistent delusions or paranoid hallucinations; persistent danger of hurting himself or others; deficiencies in work or school; gross communication in thought processes or communication; depression affecting his ability to function independently, appropriately, and effectively; deficiencies in mood; difficulty adapting to stressful circumstances; intrusive recollections of a traumatic experience; grossly inappropriate behavior; disorientation to time or place; unprovoked hostility and irritability; inability to establish and maintain effective relationships; deficiencies in judgment; and suicidal ideation.  However, he assigned a GAF score of 55 (indicating moderate symptoms).  Moreover, he stated that in the past year, he had a GAF score of 67 (indicating mild symptoms).  

The Board notes that the Veteran's GAF score was 45 in December 2010.  The Veteran is already in receipt of a 100 percent rating for December 2010.  Upon discharge, the Veteran's GAF score was 50.  Since then, he has had GAF scores of 55 (March 2011), 41 (May 2011), 55 (September 2011), 45 (November 2011), 55 (February 2012), 45 (October 2012), 45 (February 2013), and 55 (July 2013).  Once again, these GAF scores indicate moderate to severe symptoms; but do not reflect total occupational and social impairment.  

Upon discharge from the seven week PTSD program, the Veteran reported considerable improvement in his marital relationship.  A January 2011 outpatient treatment report reflects that the Veteran presented with energy and bright affect.  He was optimistic about his future and ability to handle situations which may come up.  He denied suicidal and homicidal ideation.  He was not judged to be an imminent risk to self or others; and there was no need for immediate mental health intervention.  

At his March 2011 VA examination, the Veteran continued to live with his wife of 40 years; and he felt much better about the relationship now that he is in treatment.  The examiner noted that the Veteran's social functioning was mildly impaired by withdrawal; but that he was doing better in his primary relationship (with his spouse) since being in treatment.  The examiner noted difficulty in employment (due to PTSD symptoms) and that the Veteran experienced occupational and social impairment with reduced reliability and productivity due to such symptoms as mood disturbance and difficulty in establishing and maintaining effective
social relationships.  However, she found no evidence that the Veteran had a history of suicidal ideation or obsessional rituals, nor spacial disorientation, nor inability to establish and maintain effective relationships.  She specifically stated that a higher severity rating was not applicable.  

Once again, the Board recognizes that in May 2011, N.G. completed a questionnaire in which she checked off that the Veteran experienced  memory loss for names of close relatives, own occupation or own name; deficiencies in family relations; persistent irrational fears; deficiencies in work or school; depression affecting the ability to function independently, appropriately and effectively; deficiencies in mood; difficulty in adapting to stressful circumstances; intrusive recollections of a traumatic experience; grossly inappropriate behavior; unprovoked hostility and irritability; inability to establish and maintain effective relationships; and deficiencies in judgment.  The Board notes that these finding are never discussed in any of the VA examinations or outpatient treatment reports, only in these questionnaires.  In an outpatient treatment report, she did assign a GAF of 41.  

Outpatient treatment records reflect that in addition to the relationship that he had with his wife, that he was engaging in relationships with other women (with his wife's permission).  He was also heavily involved in group therapy since his discharge from the seven week PTSD program.  Consequently, the Board cannot find that his social impairment has been total.  

Moreover, in the vast majority of VA examinations and outpatient treatment reports, the Veteran was found to have good hygiene.  He has been cooperative and had logical thought processes.  His cognitive skills, intent, and judgment have been grossly intact, etc.  

In February 2013, Dr. J.I.R. found that the Veteran was psychiatrically impaired to an extent that he was incapable of sustained competitive employment.  He assigned a GAF score of 45, "consistent with moderate-to-severe interference with social and vocational capacities."  

At his August 2015 VA examination, the examiner noted that the Veteran was still married and although the records reflected that they might get divorced, they seemed to be doing better recently.  The Veteran denied having any friends or social contacts; but he continued to go to group therapy at the VA.  Consequently, although the Veteran does seem largely impaired; it cannot be said that this impairment is total.  

Regarding occupational impairment, the Veteran's MoCA score was consistent with dementia; but the examiner noted that this was not consistent with Veteran's presentation during interview and global level of functioning.  The Veteran himself described his PTSD symptoms as moderately-severe, with re-experiencing, avoidance, negative alteration in cognition and mood, and hyperarousal symptoms due to his combat exposure.  The examiner found that there had not been a symptom worsening since the most recent examination.  He was managing activities of daily living and personal hygiene; his thought processes and communication were not impaired.  The Veteran was found competent to manage funds for VA purposes.  The examiner diagnosed the Veteran with moderately severe PTSD.  

The examiner opined that due to the combination of service-related disabilities, including PTSD/Depression, hearing loss, and tinnitus, the Veteran retained capacity to engage in at least simple tasks in a loosely supervised environment.  She opined that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.

An October 2015 outpatient treatment report reflected that the Veteran was well groomed and in no acute distress.  He was oriented time four.  Thought process was linear, logical, and non-racing.  His mood and affect were "pissed off" and irritable at times.  Attention and concentration were intact.  There were no hallucinations, perceptions, delusions or illusions.  Associations were intact.  Recent and remote memory were grossly intact.  There was no suicidal or homicidal ideation.  His insight was limited and his judgment was fair.  

The Board once again notes that in order to warrant a rating in excess of 70 percent, the Veteran's PTSD would have to be manifested by total occupational and social impairment.  The Veteran remains married and has relationships with children and grandchildren.  He also attends group therapy, which requires at least some social interaction.  Likewise, his occupational impairment due to PTSD symptoms, while moderately severe, is not total.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 70 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

TDIU

As noted in the introduction, in April 2013, the Board remanded the issue of entitlement to a TDIU.  In a March 2016 rating decision, the RO granted a TDIU effective November 3, 2010.  Since the effective date of the TDIU does not date back to the date of receipt of the Veteran's increased rating claim, the issue of whether a TDIU is warranted prior to November 3, 2010, is still on appeal.

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341 (a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

Prior to November 3, 2010, the Veteran was service connected only for PTSD, which was evaluated as 50 percent disabling.  His combined rating was therefore 50 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran did not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disability resulted in impairment so severe that it was impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU prior to November 3, 2010.  The evidence does not demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disability.    

The Board notes that the Veteran was, in fact employed until May 2009.  At that time, he stated that he was laid off due to the economic downturn and a lack of seniority.  The Veteran stated that he had lost several jobs due to outbursts of anger.  He also stated that he quit several jobs.  At his June 2009 VA examination, the Veteran reported that he was a good worker, and that he continued to look for employment.  The examiner opined that the Veteran retained cognitive emotional behavioral capacities to do at least simple work tasks in a loosely supervised environment within his physical limitations. 

In an August 2009 notice of disagreement, the Veteran stated that he could not find a job due to his age and his race.  

A September 2009 Functional Capacity Assessment reflects that despite the Veteran's symptoms of PTSD, he retained the ability to follow simple instruction, sustain ordinary routines, and make simple work related decisions.  He could not work closely with supervisors or coworkers, but could accept supervision and relate to coworkers if contact is not frequent or prolonged.  He could adapt to work related situations as long as work demands were within NRFC restrictions.   

A September 2009 Vocational worksheet reflects that the Veteran could follow simple instructions.  He could not work closely with others but could accept supervision and related to co-workers if not prolonged.  The Social Security Administration denied his claim for benefits stating that "We have determined that your condition is not severe enough to keep you from working.  We considered the medical and other information, your age, education, training, and work experience in determining how your condition affects your ability to work."

In October 2009, the June 2009 VA examiner submitted an addendum in which she reiterated her opinion that  the Veteran retained cognitive, emotional, and behavioral capacities to do at least simple work tasks in a loosely supervised environment within his physical limitations.  

In substantive appeals dated January 2010 and May 2010, the Veteran continued to assert that he was fired due to discrimination; and that that he could not find a job due to his age.   

In sum, there is no persuasive evidence of record demonstrating that the Veteran's service-connected disabilities alone rendered him unable to obtain and retain substantially gainful employment prior to November 3, 2010, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU prior to November 3, 2010 is denied.


ORDER

Entitlement to an increased rating for PTSD is denied.  

Entitlement to a TDIU prior to November 8, 2010 is denied.  





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


